DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group A – Figs. 1 and 2
Group B – Figs. 4A-8
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species such as the type of actuating device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-5, 6-10, 12, and 13 are deemed generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with attorney Christopher Lutz on 2/11/2022 a provisional election was made without traverse to prosecute the invention of Group B, Figs. 4A-8, Claims 1-10 and 12-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to because the reference characters are too light to be clear and appear to be hand-drawn. Additionally, Figs. 3A-3D appear to be a photocopy or a photograph and are too dark to discern the details therein. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouhuijs in US Patent 6134725.
Regarding Claim 1, Bouhuijs teaches an ambulatory assist device, comprising: a mobile frame (2); a plurality of wheels (15) attached to the mobile frame and adapted for rolling communication with a ground surface; and at least one lift arm (3) pivotable around an axis (through 19) of a cross member (A, see below) substantially parallel to the ground surface, the cross member attached to the frame for defining a lateral width, the lift arm configured for actuated pivotal movement for an ambulatory transition between seated (Fig. 2) and standing 

    PNG
    media_image1.png
    464
    388
    media_image1.png
    Greyscale


Regarding Claim 2, Bouhuijs teaches setback arms (4) attached to the lift arms, the setback arms adapted for patient communication and having a harness (8) attachment, the harness positioned based on a center of gravity of a patient load on the setback arms.
Regarding Claim 3, Bouhuijs teaches that the setback arms dispose the harness distant from the axis for accommodating a width of the patient between the harness and the cross member.
Regarding Claim 4, Bouhuijs teaches that the setback arms provide a handhold (7) for patient support during rolling communication with the ground surface.
Regarding Claim 5, Bouhuijs teaches an actuator (10) in communication with a fulcrum (through A) defined by the cross member axis, the actuator operable to dispose the lift arm about the fulcrum.
Regarding Claim 6, Bouhuijs teaches that the actuator includes at least one of an electric motor (“motor 10”), fluidic spring, mechanical spring and hydraulic pressure apparatus.
Regarding Claim 12, Bouhuijs teaches a cantilever attachment (14)  between the actuator and the lift arm for disposing the lift arm about the fulcrum for transition between the seated and standing position.
Regarding Claim 7, Bouhuijs teaches that the cross member is disposed based on an axis defined by an arc of patient movement between sitting and standing positions.
Regarding Claim 8, Bouhuijs teaches that the arc is based on natural movements of a human skeletal frame during an ambulatory transition (see Figs. 2-3).
Regarding Claim 9, Bouhuijs teaches that the cross member is disposed based on a patient center of gravity during an ambulatory transition (see Figs. 2-3).
Regarding Claim 10, Bouhuijs teaches that the setback arms dispose the harness at a position for disposing the center of gravity of the load along the arc.
Regarding Claim 13, Bouhuijs teaches an ambulatory assist device having a rest position (Fig. 2) and an ambulatory position (Fig. 3), the rest position adapted to engage a mobility challenged patient and the ambulatory position operable for wheeled manipulation and hand support of the mobility challenged patient, a lift apparatus for transitioning the patient between the rest position and the ambulatory position, comprising: a wheeled frame (2/15) having handholds (7) for engagement by an ambulatory patient; an actuated lift arm (9) pivoting around a fulcrum (through A), the fulcrum attached to an upright (2) between wheels on the wheeled frame and the handholds; a harness (13) attached to the lift arm for lifting a patient load, the harness responsive to pivot upwards from downward movement of the actuated lift arm (14) on an opposed side of the fulcrum, the actuator operable to dispose the lift arm between a horizontal (Fig. 5) and vertical (Fig. 6) position; the lift arm having a length for disposing the harness at a center of gravity of a patient load; a setback arm (4) extending substantially perpendicular from the lift arm, the setback arm extending parallel to a surface supporting the wheeled frame when the lift arm is in a vertical position; the setback arm having a length based on a width accommodating a standing patient when the lift arm is in a vertical position; and the fulcrum and lift arm . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schulte, Johnson, Flandrick, Hammond et al., Mills, Tsusuka et al., Wilson, Hough, Parker, James, Eriksson et al., Blain, Brown, Penner, James, Wernqvist et al., and Dunn et al. teach ambulatory assist devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636